Title: To Thomas Jefferson from Benjamin Dearborn, 2 January 1807
From: Dearborn, Benjamin
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 2d Jany 1807
                        
                        By advice of the Committee of Patentees and Proprietors of Patents, I address to you half a dozen copies of
                            Remarks on the rights of Inventors, and the influence of their Studies in promoting the Enjoyments of Life and Public
                            Prosperity. 
                  With an ardent wish, that the sentiments may be approbated by your judgement, please accept the most respectful
                            consideration of 
                  Sir your hble Servt
                        
                            Benjamin Dearborn.
                        
                    